NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
NATHANIEL COOPER,
Petiti0ner,
V.
DEPARTMENT OF THE ARMY,
Resp0ndent.
2011-3240
Petiti0n for review of the Merit SyStemS Protection
Board in case no. DC1221110320-W-1.
ON MOTION
ORDER
Nathaniel Cooper moves for leave to proceed in forma
pauperis
Upon consideration thereof
IT ls 0RDERED THAT:
The motion is granted

COOPER V. ARMY
2
FoR THE CoURT
 0 6  fsi Jan Horba1y
Date
cc: Nathanie1 Co0per
S
Jeanne E. DavidSon, ESq.
J an Horbaly
C1erk
'FELED
v.s. confer or APPsALs F0R
11-re FEnEnAL macon
0CT 0 5 2011
.!AN HORBA!.Y
CLERK